Citation Nr: 0710031	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-32 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
left ear.  

2.  Entitlement to service connection for a dental disorder 
for the purposes of compensation and VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 and subsequent rating 
decisions from the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO). 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran had 
frostbite of the left ear in service or that he currently has 
frostbite of the left ear related to service.

2.  The veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service, and he does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have frostbite of the left 
ear that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1721, 5103, 5103A, 5107 (West & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice regarding the degree of 
disability and effective date were sent after the original 
decisions.  However, the notice requirements may be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  
Further, the veteran's claim was scrutinized under these 
standards during the appeal period.  See 66 Fed. Reg. 45,629 
(August 29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 
19, 2003).

The RO letters sent in November 2003 and June 2006 adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claims.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

While the notification provided to the veteran did not occur 
prior to the RO's initial denial of the claims, the claims 
were readjudicated following the provision of the 
notification.  The veteran has not alleged any prejudice as a 
result of the notification, and none has been shown.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran. 

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In this case, there is no reasonable possibility that an 
examination or opinion would aid in substantiating the 
veteran's claim for frostbite of the left ear, as there is no 
evidence that the veteran has or ever had the condition.  See 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004).  As will be 
discussed in detail below, the Board finds that the evidence, 
which indicates that the veteran did not experience dental 
trauma in service, did not apply for dental treatment within 
one year of separation from service, nor does he have the 
requirements by which VA dental treatment can be provided; 
warrants the conclusion that an examination is not necessary 
to decide the claim.  As such, the record is sufficient for a 
decision.

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision on this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


B.  Analysis

1.  Frostbite of the Left Ear

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although the veteran may testify as to symptoms 
he perceives to be manifestations of disability, the question 
of whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's service medical records are negative for any 
findings, complaints or treatment of frostbite of the left 
ear.  The veteran's post-service medical records, including 
an October 1972 ear examination conducted as part of VA 
general medical examination; a December 1986 VA ears, nose 
and throat examination; an April 1996 VA general medical 
examination; a September 2000 VA skin examination; an ear 
examination conducted as part of a physical examination 
during VA outpatient treatment in June 2001; a July 2003 VA 
skin examination; an ear examination conducted as part of a 
physical examination during VA outpatient treatment in April 
2006; and an October 2006 skin examination are negative for 
any findings, complaints or treatment of frostbite of the 
left ear.  

The veteran contends that he sustained frostbite of the left 
ear when he was assigned traffic control duties during the 
Winter of 1952 to 1953 while stationed at Ellsworth Air Force 
Base in South Dakota.  He stated that the duty officer at 
that time told him that his left ear was very red, medical 
personnel applied medication and a bandage, and no record was 
made of this treatment.  

Based on the foregoing evidence of record, the veteran 
suffers from no demonstrable frostbite of the left ear.  
Absent any competent medical evidence of a current 
disability, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection is not warranted.  

2.  Dental Claim

The veteran's service dental records note that in October 
1947, the same month that the veteran entered service, 8 of 
his teeth were found to be missing, 9 were determined to be 
nonrestorable carious teeth which were immediately extracted, 
and 3 were determined to be carious but restorable which were 
immediately filled.  He was subsequently fitted with partial 
dentures.  In 1955, 13 additional teeth were extracted, and 
he was fitted with full upper and lower dentures.  In 1971, 
he was again fitted with full upper and lower dentures.  

In April 2001, the veteran essentially requested service 
connection for his dental condition because his teeth went 
bad in service from August 1953 to August 1954 at Goose Air 
Force Base in Labrador, Canada, due to the unavailability of 
dental services.  He said that his teeth were in excellent 
condition prior to entering service; but all his teeth were 
extracted and he was fitted with full dentures in 1955 due to 
periodontal disease stemming from this lack of dental 
treatment.  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  There is no evidence of record that 
the veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  Therefore, the 
veteran does not have a service-connected compensable dental 
disability or condition (Class I).  See 38 C.F.R. § 
17.161(a).

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The 
veteran does not contend, nor does the record indicate, that 
he experienced any dental trauma in service.  Therefore, the 
veteran does not have a service-connected, non-compensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma (Class II(a)).  38 C.F.R. § 
17.161(c).  

The Board finds that the veteran has not presented any 
competent evidence that he has a dental disorder for which 
service-connected compensation may be granted.  

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993). 

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged in 1972, the application for this one-time (Class 
II) dental treatment must have been submitted within one year 
after service discharge.  The veteran applied for dental 
treatment in 2001, more than 28 years after separation from 
service.  See 38 C.F.R. § 17.161(b); see also Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995) affirmed in part, 
dismissed in part by 87 F.3d 1304 (1996) (for veteran's who 
were discharged prior to October 1, 1981, the applicable time 
limit to file a dental claim cannot be tolled based on the 
service department's failure to notify a veteran about his 
right to file such a claim).

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and such treatment 
provided.  See 38 C.F.R. § 17.161(f).  Review of the record 
does not show that the veteran had sought VA dental treatment 
prior to the current claim.  There is no evidence 
demonstrating that the veteran has a dental condition that 
impairs or aggravates a service-connected disability (Class 
III).  See 38 C.F.R. § 17.161(g).  The veteran's service 
connected disabilities are not rated as 100 percent disabling 
by schedular evaluation or due to individual unemployability 
(Class IV), nor is he a Chapter 31 vocational rehabilitation 
trainee (Class V).  See 38 C.F.R. § 17.161(h), (i).  He is 
also not receiving, or is scheduled to receive, VA care and 
treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 
C.F.R. § 17.161(j).

Therefore, the Board finds that the criteria for service 
connection for a dental disorder, for the purposes of 
entitlement to VA outpatient dental treatment, have not been 
met.  

The preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purposes of obtaining VA dental treatment; there is no doubt 
to be resolved; and the appeal must be denied.   



ORDER

Entitlement to service connection for frostbite of the left 
ear is denied.  

Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental 
treatment is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


